UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: July 13, 2017 to August 11, 2017 Commission File Number of issuing entity: 333-172143-01 Central Index Key Number of issuing entity: 0001527531 DBUBS 2011-LC3 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-172143 Central Index Key Number of depositor: 0001013454 Deutsche Mortgage & Asset Receiving Corporation (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541294 German American Capital Corporation (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541886 UBS Real Estate Securities Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541468 Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542046 Starwood Property Mortgage Sub-2-A, L.L.C. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542290 Starwood Property Mortgage Sub-3, L.L.C. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542291 Starwood Property Mortgage Sub-4, L.L.C. (Exact name of sponsor as specified in its charter) Lainie Kaye (212) 250-2500 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3847613 38-3847614 38-3847615 38-6988397 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD 21045 (Address of principal executive offices of the issuing entity) (Zip Code) (410) 884-2000 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) A‑1 X A‑2 X A‑3 X A‑4 X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Part I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. On August 11, 2017, a distribution was made to holders of the certificates issued by DBUBS 2011-LC3 Mortgage Trust. The distribution report is attached as an Exhibit to this Form 10-D, please see Item 10(b), Exhibit 99.1 for the related information. No assets securitized by Deutsche Mortgage & Asset Receiving Corporation (the "Depositor") and held by DBUBS 2011-LC3 Mortgage Trust were the subject of a demand to repurchase for breach of the representations and warranties contained in the underlying transaction documents during the distribution period from July 13, 2017 to August 11, 2017. The Depositor filed its most recent Form ABS-15G in accordance with Rule 15Ga-1 under the Securities Exchange Act of 1934 (a “Rule 15Ga-1 Form ABS-15G”) on February 14, 2017. The CIK number for the Depositor is 0001013454. German American Capital Corporation ("GACC"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 14, 2017. The CIK number of GACC is UBS Real Estate Securities Inc. ("UBS"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on August 08, 2017. The CIK number of UBS is Ladder Capital Finance LLC ("LCF"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 13, 2017. The CIK number of LCF is 0001541468. Starwood Property Mortgage Sub-2-A, L.L.C. ("Starwood Sub-2-A"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 14, 2017.
